DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to Amendment
            The amendment filed 05/16/2022 has been entered.  Claims 1, 4, 6-7, 10-18, 26-27 and 29-31 remain pending in the application.  Claims 14-18 remain withdrawn from consideration.  
The previous 35 USC 112 rejections of Claims 1, 4, 6-7,10-13 and 29 are withdrawn in light of Applicant’s amendment to Claims 1, 6-7 and 29.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, 13, 26-27 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over McCloud et al. US 8,827,664, in view of Sieghartner US 3,734,697.

With respect to Claim 1, McCloud et al. disclose a ceiling fan (Column 2, lines 6-7) comprising: a motor 10 having a motor shaft 20 with opposing ends (see top and bottom in Figure 3, portrait view), with the motor shaft having an outer diameter (O.D. of 20, see Figure 3); a motor housing 13 encasing the motor 10 (see Figure 1); a plurality of blades coupled to the motor (see Claim 1, line 3); a downrod 12 having an outer diameter (see Figure 4) and a pair of downrod mounting apertures (60 left and right, see Figure 5); a mounting fastener 62; and a motor adapter 14 coupled to the motor housing (via 43, see Figure 4) and defining a cavity (52 above 53, and 46 below 53 in Figure 5) separated (at 53) into an upper cavity (52 above 53, see Figure 5) having an upper cavity inner diameter (I.D. of 53) and a lower cavity (46 below 53 in Figure 5,cavity surrounding shaft 20 see 50) having a lower cavity inner diameter (I.D. of 50), and the motor adapter 14 including a pair of fastener apertures 58/59; wherein the motor shaft 20 is located within the cavity (52 above 53, and 46 below 53 in Figure 5), the motor shaft 20 extends through the lower cavity (46 below 53 in Figure 5, cavity surrounding shaft 20 see 50) and into the upper cavity (see portion of 20 above 53 in Figure 4), and the mounting fastener 62 passes through (see Figures 4-5) the pair of downrod mounting apertures (60 left and right, see Figure 5) and the pair of fastener apertures 58/59.  Although, McCloud et al. disclose most of the limitations of the claim, including a threaded connection with C-clips (threaded 50 /C-clip 31) between the motor shaft and the motor adapter at the lower cavity (see Figure 4), and the end of the motor shaft positioned within the upper cavity (see portion of 20 above 53 in Figure 4); McCloud et al. are silent on the outer diameter of the motor shaft is greater than the lower cavity inner diameter to form a press-fit connection between the motor shaft and the motor adapter at the lower cavity, the motor shaft located within the upper cavity is swaged such that one end of the opposing ends of the motor shaft within the upper cavity has a diameter that is greater than the outer diameter of the motor shaft within the lower cavity.  Sieghartner specifically teaches an outer diameter (O.D. of 26) of a motor shaft 14 is greater than a lower cavity inner diameter 18 to form a press-fit connection (Column 2, lines 9-10) between the motor shaft 14 and an adapter 10 at the lower cavity 18, the motor shaft 14 located within a upper cavity (to left of 10 in Figure 4) is swaged 34 (Column 2, line 24) such that one end (left side of 14 in Figure 4, portrait view) of opposing ends (left and right ends of 14) of the motor shaft 14 within the upper cavity (to left of 10 in Figure 4) has a diameter (diameter of 34) that is greater than the outer diameter (O.D. of 26) of the motor shaft 14 within the lower cavity 18.  Sieghartner teaches the sizing of the diameters and the pressed and swaged fit advantageously reduced the cost of manufacturing (Column 2, lines 40-45).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used the diameters and the pressed and swaged fit taught by Sieghartner, in the pump disclosed by McCloud et al., to have advantageously reduced manufacturing costs.
This simple combination is only modifying one well known type of connection, e.g. threaded/C-clip for an equal common type of connection e.g. press-fit/swage.  As taught by Sieghartner, such a press-fit/swage connection provides a tight unyielding joint (Column 1, lines 51-54).  Further, substituting the threaded/C-clips connection of McCloud et al. for the press-fit/swage connection of Sieghartner yields a simpler and less costly connection since the threading step is no longer necessary and less parts are used in doing away with the C-clips.
Also it is noted, that while Sieghartner is not in the same field of endeavor as the claimed invention, it is reasonably pertinent to the problem faced by the inventor, namely to enhance the connection between the shaft and the disk.  So Sieghartner is concerned with the same problem that Applicant was concerned with, that is the swaged part acts as a redundant connection between two members that are press-fitted together.  Accordingly, Sieghartner qualifies as analogous art under MPEP 2141.01(a).

With respect to Claim 10, as it depends from Claim 1, Sieghartner further teaches the swaged end 34 (left side of 10 in Figure 4, portrait view) of the motor shaft 14 defines a lip (see 34 in Figure 4).

With respect to Claim 13, as it depends from Claim 1, McCloud et al. disclose a weep hole 56 disposed within the motor adapter 14 providing fluid communication between the cavity (52 above 53, and 46 below 53 in Figure 5) and a space external of the motor adapter (outside 14, see Figure 5).

With respect to Claim 26, McCloud et al. disclose a ceiling fan (Column 2, lines 6-7) motor adapter assembly 12/14/20 comprising: a motor 10 having a motor shaft 20 with opposing ends (see top and bottom of 20 in Figure 3, portrait view), with the motor shaft 20 having an outer diameter (O.D. of 20, see Figure 3); and a motor adapter 14 defining an upper cavity (52 above 53, see Figure 5) and a lower cavity (46 below 53 in Figure 5, cavity surrounding shaft 20 see 50); wherein the motor shaft 20 extends through the lower cavity (46 below 53 in Figure 5, cavity surrounding shaft 20 see 50) and at least partially into the upper cavity (see portion of 20 above 53 in Figure 4).  Although, McCloud et al. disclose most of the limitations of the claim, including a threaded connection with C-clips (threaded 50 /C-clip 31) between the motor shaft and the motor adapter at the lower cavity (see Figure 4), and the end of the motor shaft positioned within the upper cavity (see portion of 20 above 53 in Figure 4); McCloud et al. are silent on the outer diameter of the motor shaft is greater than an inner diameter of the lower cavity to form a press-fit connection between the motor shaft and the motor adapter at the lower cavity, and an end of the opposing ends of the motor shaft positioned within the upper cavity is swaged such that the end of the motor shaft within the upper cavity has a diameter that is greater than the diameter of the motor shaft within the lower cavity.  Sieghartner specifically teaches an outer diameter (O.D. of 26) of a motor shaft 14 is greater than an inner diameter of a lower cavity 18 to form a press-fit connection (Column 2, lines 9-10) between the motor shaft 14 and an adapter 10 at the lower cavity 18, and an end (left side of 14 in Figure 4, portrait view) of the opposing ends (left and right ends of 14) of the motor shaft 14 positioned within an upper cavity (to left of 10 in Figure 4) is swaged 34 (Column 2, line 24) such that the end (left side of 10 in Figure 4, portrait view) of the motor shaft 14 within the upper cavity (to left of 10 in Figure 4) has a diameter (diameter of 34 in Figure 4) that is greater than the diameter of (O.D. of 26, see Figure 4) the motor shaft 14 within the lower cavity.18.  Sieghartner teaches the sizing of the diameters and the pressed and swaged fit advantageously reduced the cost of manufacturing (Column 2, lines 40-45).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used the diameters and the pressed and swaged fit as taught by Sieghartner, in the pump disclosed by McCloud et al., to have advantageously reduced manufacturing costs.
This simple combination is only modifying one well known type of connection, e.g. threaded/C-clip for an equal common type of connection e.g. press-fit/swage.  As taught by Sieghartner, such a press-fit/swage connection provides a tight unyielding joint (Column 1, lines 51-54).  Further, substituting the threaded/C-clips connection of McCloud et al. for the press-fit/swage connection of Sieghartner yields a simpler and less costly connection since the threading step is no longer necessary and less parts are used in doing away with the C-clips.

With respect to Claim 27, as it depends from Claim 26, McCloud et al. disclose a downrod 12 extending into the upper cavity (52 above 53, see Figure 5) and coupled (see 62) to the motor adapter 14.

With respect to Claim 30, as it depends from Claim 26, Sieghartner further teaches the swaged end 34 (left side of 10 in Figure 4, portrait view) of the motor shaft 14 defines a lip (see 34 in Figure 4) providing an interference for securing (Column 2, lines 19-21) the motor shaft 14 to the adapter 10.

With respect to Claim 31, as it depends from Claim 26, McCloud et al. disclose a weep hole 56 disposed within the upper cavity (52 above 53, see Figure 5) of the motor adapter 14 providing fluid communication between the upper cavity (52 above 53, see Figure 5) and a space external (outside 14, see Figure 5) of the motor adapter 14.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over McCloud et al., in view of Sieghartner (both previously mentioned), in further view of Tang US 6,311,943.

With respect to Claim 4, as it depends from Claim 1, although McCloud et al. disclose most of the laminations of the claim, including a downrod 12, and a motor adapter 14 extending above the motor housing 13, McCloud et al. and Sieghartner are silent on a cap slidably disposed around the downrod wherein the cap slides along the downrod to cover the motor adapter extending above the motor housing.  Tang disclosing a ceiling fan (see title), specifically teach a cap 40 slidably (Column 3, lines 14-15) disposed around the downrod 20 wherein the cap slides along the downrod (Column 3, lines 15-20) to cover the motor adapter 32/43 (see Figure 4) extending above (40 is above 30) the motor housing (Column 2, lines 38-39).  Tang teaches the cap advantageously centered the adaptor (Column 3, lines 36-41).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention; to have used the cap taught by Tang, in the pump disclosed by McCloud et al., to have advantageously centered the adaptor.  


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over McCloud et al., in view of Sieghartner (both previously mentioned), in further view of Ghosh US Pub. 2010/0319224, as an evidently reference.

With respect to Claims 6, as it depends from Claims 1, although McCloud et al. disclose most of the laminations of the claim, including a downrod 12 and an upper cavity (52 above 53, see Figure 5), McCloud et al. and Sieghartner are silent on the outer diameter of the downrod is 0.005 inches smaller than the upper cavity inner diameter.  However, as evidenced by Ghosh it was old and well known in the art of supports to use the outer diameter of a downrod 110 is 0.005 inches smaller (Paragraph 0020, lines 24-27) than an upper cavity 122 inner diameter (I.D. of 122).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention; to have used the 0.005 inches of difference as evidenced by Ghosh, in the pump disclosed by McCloud et al., because it was old and well known to do so.  
Also, it has been held that “where the only difference between the prior art and the claim was recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not preform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338 220 USPQ 777 (Fed. Cir. 1984) cert. denied, 469 US 830,225 SPQ 232 (1984).


Claims 7 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over McCloud et al., in view of Sieghartner (both previously mentioned), in further view of Koehl et al. US 4,491,421, as an evidently reference.

With respect to Claims 7 and 29, as they depend from Claim 1 and 27, respectively, although McCloud et al. disclose most of the laminations of the claim, including a connection between the motor shaft 20 and the lower cavity (46 below 53 in Figure 5, cavity surrounding shaft 20 see 50), and Sieghartner teachings of a pressed/swaged connection (Column 2, lines 9-10), both McCloud et al. and Sieghartner are silent on the press-fit connection is defined by the outer diameter of the motor shaft being greater than the lower cavity inner diameter by 0.0005 inches.  However, as evidenced by Koehl et al. it was old and well known in the art to use an outer diameter of a shaft 38 being greater than the diameter of a lower cavity 50 by 0.0005 inches (0.0005 is within the range 0.0001-0.001 inches, Column 7, lines 38-39).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention; to have used the 0.0005 inches of difference as taught by Koehl et al., in the pump disclosed by McCloud et al., because as evidenced by Koehl et al. it was old and well known in the art to do so.
Further, it has been held that “where the only difference between the prior art and the claim was recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not preform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338 220 USPQ 777 (Fed. Cir. 1984) cert. denied, 469 US 830,225 SPQ 232 (1984).
	

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over McCloud et al., in view of Sieghartner (both previously mentioned), in further view of Richardson et al. US Pub. 2008/0286111.

With respect to Claim 11, as it depends from Claim 1, although McCloud et al. disclose most of the laminations of the claim, including fastener apertures 58/59, McCloud et al. and Sieghartner are silent on a ratcheting fastener disposed adjacent to and extending partially over at least one of the fastener apertures.  Richardson et al. disclosing a ceiling fan (Paragraph 0007, lines 1-2) specifically teach a ratcheting fastener 27 disposed adjacent to and extending partially over at least one 25 of the fastener apertures (see Figure 1).  Richardson et al. teach the ratcheting fastener advantageously facilitated mounting of the fan (Paragraph 0005, lines 3-4).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention; to have used the ratcheting fastener taught by Richardson et al., in the pump disclosed by McCloud et al., to have advantageously facilitated mounting of the fan.  

With respect to Claim 12, as it depends from Claim 11, Richardson et al. further teach mounting fastener 26 comprises a threaded portion (Paragraph 0013, lines 14-15) and the ratcheting fastener 27 threadably receives the threaded portion (see Figure 2).


Response to Arguments
Applicant's arguments filed 05/16/2022 have been fully considered but they are not persuasive.

Applicant’s arguments, see Remarks, Page 7, line 16 to Page 11, line 5, with respect to Royer and Tries et al. have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

In response to Applicant’s arguments, see Remarks, Page 11, lines 6-11, namely “a mounting nut 27, which is not capable of a ratcheting attachment” (Claim 11), there is no “ratcheting attachment”, set screws or preventing loosening recited in Claims 11-12.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Further, during “examination, a claim must be given its broadest reasonable interpretation consistent with the specification as it would be interpreted by one of ordinary skill in the art.  Because the applicant has the opportunity to amend claims during prosecution, giving a claim its broadest reasonable interpretation will reduce the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Yamamoto, 740 F.2d 1569, 1571 (Fed. Cir. 1984); In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989)”.  “Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification.  The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention” (MPEP 2173.01(I)).
In this instance, a “ratcheting fastener” need only cause movement that “increase or decrease by increments” (see ratcheting at thefreedictionary.com).  Accordingly, under a broad and reasonable interpretation any threaded member can be considered a “ratcheting fastener”.

In response to Applicant’s arguments, see Remarks, Page 11, lines 17-23, Tang is not used to remedy any deficiencies in the primary references, but rather is used to teach the obviousness of a cap on a down rod.

In response to Applicant’s arguments, see Remarks, Page 12, lines 1-8, namely Ghosh is non-analogous art; it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Ghosh is used as an evidentiary reference to show that a 0.005 inch press fit was old and well known in the art.  Also, Ghosh is concerned with the same problem that Applicant was concerned with, that is securing a support shaft on a disk and qualifies as analogous art under MPEP 2141.01(a).

In response to Applicant’s arguments, see Remarks, Page 12, lines 9-19, namely Koehl et al. is non-analogous art; it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Koehl et al. is used as an evidentiary reference to show that a 0.0005 inch press fit was old and well known in the art.  Also, Koehl et al. is concerned with the same problem that Applicant was concerned with, that is securing a support shaft to an elements and qualifies as analogous art under MPEP 2141.01(a).

In In response to Applicant’s arguments, see Remarks, Page13, lines 3 to Page 14 line 6, with respect to Claims 26-28 and 30; these arguments have been addressed above with respect to Claim 11 and Royer, Tries et al., Tang, Ghosh and Koehl et al. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P. SOLAK whose telephone number is (571)272-8341.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba who can be reached at 469 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Timothy P. Solak
/tps/
Art Unit 3746
08/09/2022

/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746